Citation Nr: 1422631	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate evaluation for peripheral neuropathy affecting the right
lower extremity associated with the service-connected lumbar spine disability. 

2.  Entitlement to a separate disability rating higher than 10 percent for peripheral
neuropathy of the left lower extremity associated with the service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was previously before the Board in March 2010, November 2010, August 2012, April 2013, and September 2013.  

During the pendency of the appeal, a June 2013 rating decision granted the Veteran a separate rating of 10 percent for peripheral neuropathy of the left lower extremity. 

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file; there are additional VA treatment records and these have been reviewed by the RO in the June 2013 rating decision and the June 2013 supplemental statement of the case (SSOC). 

As noted in the April 2013 Board remand, the issue of entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a lumbar microdiscectomy (L4-L5) in April 2008 has been raised by the record, but has not been adjudicated by an Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue.  This issue was referred for appropriate AOJ action by the Board in August 2012 and April 2013, and a February 2013 memorandum by the Appeals Management Center (AMC) noted that this issue required immediate attention by the RO.  To the extent it has not already done so, the RO is again requested to conduct the appropriate consideration of the matter of entitlement to (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following the lumbar microdiscectomy in April 2008.

FINDINGS OF FACT

1.  The Veteran manifests occasional right sciatica symptoms absent significant motor, sensory or trophic changes.

2.  For the time period from September 13, 2007 to June 8, 2008, the Veteran more nearly manifested left lower extremity sciatica symptoms, at times excruciating, with abnormal deep tendon reflexes and 4/5 weakness absent significant impairment of trophic changes or sensory disturbances.

3.  Since June 9, 2008, the Veteran's left lower extremity sciatica symptoms have been manifested by mild sciatica symptoms and absent left ankle reflex but otherwise no significant impairment of motor, trophic changes or sensory disturbances.


CONCLUSION OF LAW

1.  The criteria for a compensable rating for peripheral neuropathy affecting the right lower extremity associated with the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2013).

2.   The criteria for a 40 percent rating have been met for the time period from September 13, 2007 to June 8, 2008, but the criteria for a rating higher than 10 percent since June 9, 2008 have not been met, for left lower extremity neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran filed his increased rating claim in September 2007.  A pre-adjudicatory RO letter in October 2007 fully satisfied the timing and generic content requirements of the VCAA.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, this letter specifically advised the Veteran to submit evidence showing that his disability had increased in severity, described the relative duties upon himself and VA in obtaining the necessary evidence, and advised him as to how VA determines disability ratings and effective dates of awards.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained private treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in October 2007, June 2008, July 2010, December 2010, and April 2013.  The Board finds that the April 2013 VA examination is adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Since this last VA examination was conducted, the Board can find no lay or medical evidence of record suggesting increased severity of lower extremity symptoms to warrant providing further examination.  Thus, there is no basis for additional examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995). 

The Board remanded the issues on appeal in March 2010, November 2010, August 2012, April 2013, and September 2013.   The Veteran's service-connected lumbar back herniated nucleus pulposus at L5-S1 with arthritis was remanded in March 2010 in order to obtain treatment records and to afford the Veteran a VA examination; as discussed in the September 2010 SSOC, records were added to the Veteran's claims file and a new VA examination was afforded in June 2010.  In November 2010, the Board remanded in order for the RO to contact the Veteran to obtain information about who conducted his April 2008 surgery, to obtain records, and to obtain a VA addendum opinion from the June 2010 VA examiner; as discussed in the December 2011 SSOC the Veteran's private and VA treatment records were obtained an addendum opinion was rendered in December 2010.  In August 2012, the Board remanded in order to obtain treatment records and to afford the Veteran a VA examination specifically for his peripheral neuropathy of the bilateral lower extremities.  In August 2012, the Veteran was sent a letter in regards to his VA examination but, as noted in the April 2013 remand, it may have been sent to the wrong address.  Thus, in April 2013, the Board remanded in order for the Veteran to be afforded a new VA examination; this occurred in April 2013.  

In September 2013, the Veteran's claims were once again remanded because the June 2013 Rating Decision and July 2013 SSOC were sent to the wrong address.  In September 2013, the AOJ sent the Veteran the appropriate information; it was returned in October 2013.  In October 2013, the AOJ then sent a letter with the June 2013 Rating Decision and July 2013 SSOC to the Veteran's representative.  In November 2013, the AOJ received returned mail that had the notation "moved."  The AOJ then mailed two more VCAA letters and one was returned, all in November 2013.  In a December 2013 Report of General Information, it was documented that a VA employee contacted the Veteran and obtained an updated address.  In December 2013, the AOJ then sent the Veteran the appropriate letter; in February 2014 the Veteran responded with a 30-day waiver saying he had no more information to submit.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.

II.  Analysis

The Veteran seeks higher disability ratings for the neurologic impairments of his lower extremities.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Historically, the Veteran filed a service connection claim for low back disability prior to his discharge from active service.  His service treatment records reflected his report of low back pain with left buttock pain.  A February 2001 magnetic resonance imaging (MRI) scan demonstrated a mild diffuse disc bulge at L5-S1.  His initial VA examination in March 2004 diagnosed low back pain with bulging disc at L5-S1 determined by magnetic resonance imaging (MRI) scan.  

By means of a rating decision dated April 2004, the RO granted service connection for lumbar back herniated nucleus pulposus at L5-S1, and assigned an initial noncompensable evaluation.

In a statement dated September 2007 (and incorrectly reported as received in June 2004 within VBMS), the Veteran alleged a worsening of his low back disability to include radiating pain to both lower extremities with prolonged standing.  A December 2007 RO rating decision awarded a 10 percent rating for low back disability effective the date of claim - September 13, 2007.  The Veteran appealed this determination to the Board.

By decision dated August 2012, the Board denied a rating greater than 10 percent for low back disability for the time period from September 13, 2007 to June 8, 2008, but awarded a 20 percent rating effective June 9, 2008.  This determination was based upon consideration of evaluating the orthopedic manifestations of Intervertebral Disc Syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine as well as the Formula for Rating IVDS Based on Incapacitating Episodes.  The Board deferred adjudicating the neurologic manifestations of IVDS pending further development, which is the subject matter of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine; Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.   

In June 2013, the RO granted the Veteran a separate rating of 10 percent for peripheral neuropathy of the left lower extremity effective September 13, 2007, and continued the denial of a separate rating for peripheral neuropathy of the right lower extremity.  

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

As noted above, the Veteran filed a claim for an increased rating in September 2007 wherein he reported radiating pain to both lower extremities, left greater than right, with prolonged standing.

Private medical records dated in September 2007 reflect complaints of back pain radiating down to the buttocks and legs (worse on right than left).  He denied weakness as well as bowel or bladder dysfunction.  The examination findings were limited to limitation of motion, primarily with extension and side bending.  The assessment was marked degenerative changes of the lumbar spine at L5-S1. 

In October 2007, the Veteran submitted a statement indicating increased low back pain (4 out of 10 on the pain scale) with low back and bilateral leg pain which was sometimes "severe."  He described an inability to run without feeling pain with every step.  He reported taking Meloxicam, Omega 3 fish oil, and osteo bi-flex daily. 

The Veteran underwent a VA spine examination in October 2007.  At that time, he reported being employed on a full-time basis as a training specialist and coordinator.  He described being independent in his activities of daily living with no impediments.  He had hobbies such as baseball and painting the field for a high school football team.  The Veteran described constant low back pain with occasional radiation into his posterior thigh (left greater than right).  He reported an onset of radiating pain in April 2007; he stated that it was intermittent in nature and that he experienced flare-ups one to two times per day.  He also reported paresthesias and dysesthesias to the affected lower extremities.  The examiner noted sciatic nerve involvement.  On examination, the Veteran's strength testing to gravity and resistance was within normal limits for his age and equal bilaterally.  The Veteran could heel, toe and heel to toe walk without difficulty.  Sensory was symmetrical and equal in all areas to pinprick and dull and light touch.  Vibratory sense was intact in all areas.  Deep tendon reflexes were symmetric and equal bilaterally.  Straight leg raise was negative bilaterally.  There were no objective findings of radiculopathy or polyneuropathy.  There were no sensory or motor impairments by reference to the distribution of the affected group, such as paralysis or neuritis.  There was subjective neuritis.   X-rays of the lumbar spine revealed advanced arthritis of L5-S1, without objective evidence of polyneuropathy or radiculopathy.  The examiner offered a diagnosis of lumbosacral spine without evidence of polyneuropathy or radiculopathy.

Thereafter, a December 2007 private medical report noted the Veteran's report of "intractable radicular pain into the left leg" and sciatic distribution associated with known lumbar disc disease.  He denied weakness as well as bowel or bladder dysfunction.  His pain interfered with his sleep.  Examination was significant for limited range of motion; palpable sciatic notch tenderness; and positive straight leg raise.  Neurological examination was intact.  The assessment was sciatica and worsening lumbar degenerative joint disease. 

A December 2007 private MRI report revealed a history of low back pain with suspected radicular symptoms.  The diagnostic impression was L4-S1 disc protrusion, more to the left, with impinged left sided roots and mildly displaced right L5 root. 

A January 2008 private treatment record reflected complaints of radicular symptoms down the left leg with weakness and pain.  No bladder or bowel dysfunction was noted.  Lower extremity strength was 4/5 on the left and 5/5 on the right.  Reflexes were diminished minimally at the left knee jerk.  The assessment was thoracolumbar degenerative arthritis, sacralization of L5-S1, and lumbar herniated disc with root effect and sciatica.

In statement received in March 2008, the Veteran reported pain in his back, buttocks and leg that, at times, was severe.  He described a worsening of pain and mobility with a deterioration of sleep habits.

An April 2008 private hospital report indicates that the Veteran underwent an L4-5 (left) microdiscectomy on April 16, 2008.  The pertinent diagnosis was herniated pulposes, L4-5, left.  The report does not contain any range of motion findings or other objective evidence, other than noting that the Veteran tolerated the procedure well. 

A June 8, 2008 VA nerve examination indicated that the Veteran underwent a L4-5 microdiscectomy in April 2008 and that he had been prescribed "bed rest."  The Veteran reported that he had missed 45 days of work in the last year due to medical appointments and back surgery.  With respect to the nerves, the Veteran stated that his left leg began giving him problems in September 2007.  While the operation changed this sensation to the left leg, it did not get rid of it.  He reported paresthesias to the left buttocks and right pelvic area which was described as shooting dull and throbbing ache.  He described 6-7/10 pain with four events after surgery, which included bilateral thigh spasms, being 9/10 in severity.  He had flares of 8/10 associated with lack of activity.  His symptoms were aggravated by lying down.  The extent of interference with activities of daily living include an inability to engage in intercourse with his spouse, or driving distances greater than 45 minutes, due to pain and complications.

On examination, the Veteran's gait was smooth and he used no assistive devices.  Strength testing to gravity and resistance were within normal limits for both lower extremities.  Deep tendon reflexes were 4+ and 1+ of the left and right patellar, respectively, and 1+ Achilles bilaterally.  There was normal sensation to pinprick and light touch with no radiculopathy appreciated.  The assessment was status post-microdiscectomy (L5-S1) with anticipated residuals. 

At the July 2010 VA spine examination, the Veteran reported constant radiating pain from the left buttock to the posterior leg and knee absent stiffness, weakness, lack of endurance or fatigue.  He denied flares.  His limitations included walking 200 yards at a time, and wearing a knee brace while performing some activities.  Physical examination revealed a slightly antalgic gait with 2+ patellar and Achilles reflexes.  There was normal muscle strength with no atrophy or loss of tone.  Sensory, and coordination examinations were all normal.  The examiner stated that there was no radiculopathy.

The Veteran was afforded a VA examination in April 2013 and was diagnosed with peripheral neuropathy of the left lower extremity of the sciatic nerve.  It was noted that the Veteran's right lower extremity was not manifested by the symptoms of constant pain, intermittent pain, paresthesias and/or dyesthesias, or numbness; the Veteran's left lower extremity was only manifested by mild intermittent pain.  His sensory examination was negative bilaterally for the upper anterior thighs, thighs/knees, lower legs/ankles, and feet/toes.  Bilaterally he had negative Phalen's and Tinel's signs.  Bilaterally, the Veteran's radial nerve, medial nerve, ulnar nerve, musculocutaneous nerve, circumference nerve, long thoracic nerve, upper radicular group, middle radicular group, and left radicular group were all normal.  All of the Veteran's nerves on the right side were normal and the left sciatic nerve was mild in severity; all of the other nerves on the left side were normal.   It was noted that the Veteran had relief of significant pain in the left lower extremity after the surgical microdiscectomy in April 2008.  He reported that his paresthesias and numbness completely cleared.  The VA examiner noted that the Veteran reported mild, intermittent pain in the left lower extremity.  The VA examiner stated that, objectively, the Veteran's sensations including vibration and motor power in the left lower extremity were normal.  He has absent left ankle reflex which was a residual of the left sciatic nerve involvement.

Right Lower Extremity

As noted above, Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  The Board finds that a compensable rating for right lower extremity neuropathy is not warranted for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran manifests occasional right sciatica symptoms absent significant motor, sensory or trophic changes.

Here, the Veteran has reported pain of his right buttock and lower extremity which, at times, has been severe.  He describes disturbance of sleep as well as impairment performing activities such as prolonged walking.  His reports of symptomatology are credible and consistent with the medical evidence of record demonstrating sciatic nerve root involvement.  

However, prior to his back surgery in April 2008, the Veteran described his pain symptoms as occasional (VA examination dated October 2007) and he mostly referred to left lower extremity symptoms thereafter.  At VA examination in April 2013, the Veteran denied that his right lower extremity had been symptomatic.

The medical evaluations during the appeal period are significant for sciatic notch tenderness (December 2007 private examination report), slightly decreased deep tendon reflexes (June 2008 VA examination) and abnormal gait (July 2010 VA spine examination).  Otherwise, the Veteran has demonstrated normal strength to gravity and resistance testing and normal sensation with no atrophy or loss of muscle tone.  There is no lay or medical evidence of trophic changes.  

Overall, the Board finds that the credible lay and medical evidence establishes that the Veteran manifests occasional right sciatica symptoms absent significant motor, sensory or trophic changes.  Notably, the Veteran's gait impairment has been described as "slightly" antalgic and is not always present.  See VA examinations dated October 2007 and June 2008.  His slight reflex decrease has also not always been present.  See VA examinations dated October 2007, July 2010 and April 2013; and January 2008 private treatment record.

When considering the absence of any significant impairment of motor function, trophic changes or sensory disturbances, and in light of the occasional nature of the right sciatica symptoms, the Board finds that the Veteran does not meet, or more closely approximate, the criteria for "mild" incomplete paralysis of the sciatic nerve.  

In so finding, the Board acknowledges the Veteran's description of pain and limitations which, notably, has been more directed towards the left lower extremity.  He only reported complaints in the left leg in December 2007, January 2008, June 2008, and July 2010.  He denied any right lower extremity symptomatology on the April 2013 VA examination.  The VA examiner in October 2007 found to have no objective findings of radiculopathy/polyneuropathy or sensory or motor impairments.  At the April 2013 VA examination he was diagnosed with peripheral neuropathy of the left lower extremity and there was no diagnosis for the right lower extremity; all sensory and nerve examinations were negative on the right side.  

To the extent the Veteran perceives his right lower extremity impairment to be compensable in nature, the Board places greater probative weight to the clinical findings by VA and private examiners who have greater training and expertise than the Veteran providing objective clinical findings involving muscle strength, reflex disturbance and sensory disturbance.  The Board also finds no basis for a compensable rating for any time during the appeal period, although it notes that the Veteran generally appears to report an improvement of right lower extremity symptomatology subsequent to his 2008 back surgery.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).
 
Left Lower Extremity

As noted above, the June 2013 rating decision granted the Veteran a separate rating of 10 percent for peripheral neuropathy of the right lower extremity effective September 13, 2007.  

The Board finds that the criteria for a 40 percent rating for left lower extremity neuritis have been met for the time period from September 13, 2007 to June 8, 2008.  In this respect, the credible lay and medical evidence establishes that the Veteran more nearly manifested left lower extremity sciatica symptoms, at times excruciating, with abnormal deep tendon reflexes and 4/5 weakness absent significant impairment of trophic changes or sensory disturbances.

Here, the Veteran has reported left lower extremity pain which, at times, has been severe and intractable.  He describes disturbance of sleep as well as impairment performing activities such as prolonged walking.  A January 2008 private treatment record found 4/5 left lower extremity strength with diminished reflexes.  The Veteran's reports of symptomatology are credible and consistent with the medical evidence of record demonstrating the need for lumbar surgery in April 2008 due to his left lower extremity symptoms of pain, weakness and reflex abnormality. 

Given the Veteran's credible report of intractable left lower extremity pain with some organic changes, the Board finds that the criteria for moderately severe, incomplete paralysis of the sciatic nerve are met.  See 38 C.F.R. § 4.123 (the maximum rating which may be assigned for neuritis not characterized by organic changes is moderately severe, incomplete paralysis with sciatic involvement).

However, the criteria for a higher rating still is not warranted as the clinical examinations were only significant for mild lower extremity weakness and diminished reflexes.  There was no evidence of muscle atrophy which falls well short of the criteria for "marked muscular atrophy" indicative of a higher rating still.  There is also no indication of foot drop, loss of active knee motion, loss of knee flexion or significant weakening of knee flexion.  Considering the absence of atrophy and trophic changes, the Veteran did not meet, or more closely approximate, the criteria for a rating greater than 40 percent for the left lower extremity disability for any time prior to June 8, 2008. 

As indicated above, the Veteran underwent lumbar surgery in April 2008, and underwent VA examination on June 9, 2008.  At that time, he reported flares of left lower extremity symptoms with thigh spasms.  His physical examination was significant for abnormal deep tendon reflexes, but otherwise demonstrated a normal motor and sensory examination.  He had a smooth gait.

Thereafter, the Veteran has reported that his April 2008 surgery provided a significant amount of relief of his left lower extremity symptoms.  The clinic findings since the June 2008 VA examination demonstrate some abnormality of gait (July 2010 VA examination) and an absent left ankle reflex (April 2013 VA examination).  Otherwise, the Veteran has demonstrated no sensory disturbances, trophic changes, muscle atrophy, or loss of muscle strength.  At times, his gait has been normal (June 8, 2008 VA examination).

Overall, the Board finds that the criteria for a rating greater than 10 percent for left lower extremity neuritis have not been met for the time period since June 9, 2008.  In this respect, the credible lay and medical evidence demonstrates that the Veteran manifested left lower extremity sciatica symptoms that are mild in degree and an absent left ankle reflex but the clinic findings are otherwise absent significant impairment motor, trophic changes or sensory disturbances.

When considering the relative impairment of motor function (limited to absence of left ankle reflex), the absence of trophic changes, the absence of sensory disturbances and the now less severe and "mild intermittent pain," in light of the April 2013 VA examiner's description of "mild" incomplete paralysis of the sciatic nerve, the Board finds that the Veteran does not meet, or more closely approximate, the criteria for "moderate" incomplete paralysis of the sciatic nerve.  

In so finding, the Board acknowledges the Veteran's description of pain and limitations.  His subjective reports have been relied upon heavily in providing a 40 percent rating for the time period prior to surgery.  To the extent the Veteran perceives his left lower extremity impairment to be more severe in nature, the Board places greater probative weight to the clinical findings by VA and private examiners who have greater training and expertise than the Veteran providing objective clinical findings involving muscle strength, reflex disturbance and sensory disturbance.  

The Board acknowledges providing a "staged" rating which is reduced during the latter part of the appeal period.  This rating is based upon lumbar surgery which, by the Veteran's own report and confirmed by clinic findings, demonstrates sustained material improvement of his left lower extremity symptoms since the surgery.  As the Board is not reducing compensation payments already made but merely retrospectively awarding staged ratings, the due process provisions of 38 C.F.R. § 3.105(e) do not apply.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).  

Finally, the Board has reviewed the record to determine whether it is factually ascertainable that the Veteran's left lower extremity symptoms increased in severity within one year prior to filing his claim for an increased rating.  Here, there are no clinical findings during this time period, and the Veteran has not provided any specific statements - such as referring to a time period or a specific event - when his increased symptoms occurred.  Thus, the Board cannot factually ascertain that the Veteran's left lower extremity disability increased in severity during a specific time period within one year of filing the increased rating claim.

In deciding this issue, the Board has applied the approximating provisions of 38 C.F.R. § 4.7 to award increased compensation.  However, there is no doubt of material fact to be resolved in the Veteran's favor which may provide higher ratings still.  38 U.S.C.A. § 5107(b).

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Veteran has described bilateral lower extremity symptoms such as sciatica, excruciating pain which interfered with sleep, weakness, decreased reflexes and functional limitations.  The criteria of DC 8520, as contemplated by 38 C.F.R. § 4.120, 4.123 and 4.124, do not provide any limitations of the types of symptomatology which may be considered in rendering an award.  Rather, the overall rating is based upon considerations such as motor function, trophic changes, sensory disturbances, loss of reflexes, muscle atrophy and pain.  The term "excruciating" pain, as used in 38 C.F.R. § 4.123, contemplates some impairment of sleep.  Hence, the Board finds that the currently assigned ratings contemplate all symptomatology reported by the Veteran.  As such, consideration of an extraschedular rating is not warranted. 

Finally, the Veteran has reported working full-time during the appeal period.  He has not alleged unemployability.  As such, the issue of entitlement to a total disability rating based upon individual unemployability has not been reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

A compensable rating for peripheral neuropathy of the right lower extremity is denied. 

A 40 percent rating for peripheral neuropathy of the left lower extremity is granted for the time period from September 13, 2007 to June 8, 2008, but a rating in excess of 10 percent since June 9, 2008 is denied. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


